WALLACE, JUDGE:
In this claim, the claimant contends that the respondent negligently maintained a culvert under the road in front of her home, causing water to back up and flood her basement. The claimant had lived in her home on Jack Run Road in Lumberport, West Virginia, for forty years. Adjacent to her property is a ravine which is drained by a culvert under the road maintained by the respondent. In February, 1979, water in the ravine began backing up, and, on March 5, backed up in claimant’s sewer line and flooded her basement. This was the first time that this had ever occurred. When the water first began to back up in the ravine in February, the claimant had made numerous calls to the respondent pertaining to the problem.
John J. Malone, respondent’s Harrison County Superintendent, testified that he was employed by the respondent on March 1,1979, at which time he became acquainted with the claimant. He testified that he went to the claimant’s property and found that the berm of *381the road next to claimant’s property had sunk two to three inches and that the culvert was operating at about one-third of its capacity. The culvert had either collapsed because of heavy traffic, or was clogged.
No action was taken by the respondent at that time, but after the flooding of claimant’s basement, a new culvert was installed in November, 1979.
The claimant introduced into evidence an itemized account of the damages she sustained, including medical expenses incurred by reason of the tension and pressure she suffered as a result of the flooding. Damages included a motor for the washing machine; loss of articles and supplies; re-painting of the basement; and phone calls to the respondent, all of which total $523.68.
The Court is of-the opinion that respondent’s negligence in failing to correct the condition of the damaged culvert caused the claimant’s damages and expenses. Accordingly, an award of $523.68 is made to the claimant.
Award of $523.68.